ON PETITION FOR REHEARING
PER CURIAM.
On Petition for Rehearing the appellants state (the appellee concurs) that in order to preserve and protect the property the parties did, subsequent to the entry of the decree, jointly and equally expend further sums of money in maintaining the property. Therefore, the expenditures of the Magurnos now exceed the sum stated in the Opinion. We, therefore, direct the Court, in compelling equity between the parties, to order the Dobrys to reimburse the Magurnos for all of their expenditures as shall be determined by the Court.
As so modified, the opinion and judgment of this Court is adhered to and the Petition for Rehearing is denied.
SHANNON, C. J., and ALLEN and SMITH JJ., concur.